Title: To Thomas Jefferson from James Madison, 28 December 1825
From: Madison, James
To: Jefferson, Thomas


                        Dear Sir
                        
                            Montpr
                            Decr 28. 1825
                        
                    I recd yesterday evening yours of the 24th inst: inclosing a paper drawn up with a view to the question of “Roads & Canals,” and to the course of proceeding must expedient for the Legislature of Virga now in session.In my retired position it is difficult to scan the precise tendency of measures addressed to the opinions & feelings of the States & of their Representatives; these being imperfectly understood, and continually undergoing also more or less of modifications. In general, I have doubted the policy of any attempt by Virginia to take the lead, or the appearance of it, in opposing the obnoxious career of Congress, or rather of their Constituents; considering the prejudices which seem to have been exacted of late agst her and the doubt is now strengthened, by the diversity of opinion apparently taking place among her opponents, which if not checked by interpositions on her part, may break the phalanx with which she has to deal. Hitherto the incroachments of Congress have not proceeded far enough to rouse the full attention of some of the States; who, tho’ not opposing the limited expence of surveying Engineers, or the productive subscriptions to projected improvements by particular States, will unite with Virginia in combating the exercise of powers which must not only interfere with their local jurisdictions, but expend vast sums of money, from which their share of benefits, would not be proportioned to their share of the burden. To this consideration I refer the recent proposition of Mr Bailey. It may have had in part, the motives you allude to. But it can be explained by the local calculations under its surface. The members of Congs from N. England have never been entirely united on the subject of National Canals &c, and altho’ sundry projects of that sort have lately appeared in that quarter as elsewhere, it is probable that most of them will be found either impracticable, or threatening changes in the  channels of trade causing them to be abandoned. It is pretty certain that the progress made by N. England in her internal improvements reduces her interest in the prosecution of them with the national revenue, below her contributions  to it, or her portion of a dividend from it. The remark is applicable to the weighty State of N. York where the power assumed by Congress has always been viewed with a degree of jealousy, and where I believe a decided opposition would be made agst a claim that wd touch her soil or introduce a jurisdiction over it, without the express consent of the State. Her Senator Van Buren, it appears, has already taken up the subject, and no doubt with a purpose of controuling the assumed power. The progress made by other States in like improvements under their own authority, may be expected to enlist  some of them on the same side of the question. Were Congress indeed possessed of the undisputed power in the case, it would be a problem whether it would not be paralyzed by the difficulty of adapting a system of Roads & Canals to the diversified situation of the States, and of making a satisfactory apportionment of the benefits & burdens among them. As this is a view of the subject however not likely to quiet the apprehensions which prevail, and might yield to fuller information with regard to it, I should suppose Virginia would find an eligible compromise in Mr Bailey’s project; notwithstanding the bearing it may have in favor of a prolonged tariff, as the nurse of the manufacturing system. It may be well at least to know the workings of the proposition in and out of Congress, before any irrevocable decision be had at Richmond.Should any strong interposition there be ultimately required, your paper will be a valuable resort. But I must submit to your consideration whether the  expedient with which it closes of enacting Statutes of Congress into Virginia Statutes, would not be an anomaly without any operative characters, besides the objection to a lumping and anticipating enactment. As the Acts in question would not be executed by the ordinary functionaries of Virga and she could not convert the federal into State functionaries, the whole proceeding would be as exclusively under the federal authority as if the legislative interference of Virga had not taken place: her interference amounting to nothing more than a recommendation to her Citizens to acquiesce in the exercise of the power assumed by Congress, for which there is no apparent necessity or obligation.Previous to the rect of your communication, a letter from Mr Ritchie, marked with all his warm feelings on the occasion, made a pressing call for my opinions and advice. I inclose it with my answer, in which you will see the course which occurred to me as most eligible or least questionable, Baley’s proposition being at the time unknown. I was apprehensive that encouragement to a stronger course, in the present stage of the business & temper of the Assembly might lead to a Stile & tone irritating rather than subduing prejudices, instead of the true policy as well as dignity of mingling as much of the molliter in modo, as would be consistent with the fortiter in re. Whilst Congress feel themselves bashed by a majority of their Constituents, menace or defiance, will never deter them from their purposes; particularly when such language proceeds from the section of the Union, to which there is a habit of alluding as distinguished by courses of internal weakness.You asked an early answer & I have hurried one, at the risk of crudeness in some of its views of the subject. If there be errors, they can do no harm when under your Controul.Health and all other good wishes
                        James Madison
                    Return if you please the letter of Ritchie & the answer